Citation Nr: 0311893	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-13 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical strain.  

2.  Entitlement to service connection for bilateral shoulder 
bursitis.

3.  Entitlement to service connection for bilateral knee 
disorder.  

4.  Entitlement to an initial disability rating greater than 
20 percent for lumbosacral strain.  

5.  Entitlement to an initial compensable disability rating 
for residuals of right fourth metacarpal fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1988 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and April 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board notes that the veteran's May 1999 notice of 
disagreement also initiated an appeal of April 1999 denials 
of service connection for peptic acid disease, hyperuricemia, 
asthma, hypercholesterolemia, and tension headaches.  
However, the May 2000 substantive appeal listed only the 
service connection issues set forth above.  Therefore, the 
appeal is perfected as to those issues only.  See 38 C.F.R. 
§ 20.202 (2002) (if the statement of the case addresses 
several issue, the substantive appeal must indicate that the 
appeal is being perfected as to all issue or must 
specifically identify the issues appealed). 


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on each of the 
service connection and increased initial disability rating 
issues listed above.  Specifically, it secured treatment 
records from the VA medical facility in El Paso, Texas, 
records from M. Hernandez, M.D., and records from Prieto 
Physical Therapy.  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Court of Appeals) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  In that 
decision, the Court of Appeals invalidated 
38 C.F.R. § 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 
7104 (West 2002).  It found that the regulation, in 
conjunction with 38 C.F.R. § 20.1304 (2002), allowed the 
Board to obtain evidence and decide an appeal considering 
that evidence when it was not considered by the Agency of 
Original Jurisdiction (AOJ) and when no waiver of AOJ 
consideration was obtained, which was inconsistent with the 
statute.  Because of this Court action, the Board has no 
jurisdiction to adjudicate this appeal prior to consideration 
of the new evidence by the RO.  A remand is required in order 
to accomplish RO consideration.  

In addition, the Board notes that, during the course of the 
appeal, Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted.  The VCAA 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  With respect to notice, the 
VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information should be 
provided by the claimant and what information VA will attempt 
to obtain on the claimant's behalf. Id.  Review of the claims 
folder fails to disclose notice to the veteran that complies 
with VCAA requirements.  The Board notes that the regulatory 
provision that would have permitted the Board to cure this 
defect, 38 C.F.R. § 19.9(a)(2)(ii) (2002) was also 
invalidated by the Court of Appeals in Disabled American 
Veterans v. Secretary of Veterans Affairs.  Accordingly, the 
RO must address this deficiency on remand.  

Finally, review of the claims folder reveals that the last VA 
examination was conducted in February 1998, more than five 
years ago.  In addition, after this appeal was certified to 
the Board, VA promulgated new rating criteria for the 
evaluation of ankylosis and limitation of motion of the 
hands.  See 67 Fed. Reg. 48,784 (July 26, 2002) (to be 
codified as amended at 38 C.F.R. pt. 4).  On remand, the RO 
may find that yet additional development is required before 
proceeding to readjudicate the claims.  It should undertake 
whatever development is deemed necessary.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provided 
and what information VA will attempt to 
obtain on his behalf.

2.  After completing any development that 
arises from issuing the VCAA notice or is 
otherwise deemed necessary, the RO should 
readjudicate the veteran's claims for 
service connection for cervical strain, 
bilateral shoulder bursitis, and 
bilateral knee disorder, as well as the 
claims for increased initial disability 
ratings for lumbosacral strain and 
residuals of right fourth metacarpal 
fracture, to include consideration of 
evidence developed by the Board.  If the 
disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to ensure compliance with the VCAA and Disabled 
American Veterans v. Secretary of Veterans Affairs.  The 
Board intimates no opinion as to the ultimate outcome of the 
appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


